09/30/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 22-0389

KELLY DEAN WORTHAN,

                   Petitioner and Appellant,
            v.

STATE OF MONTANA,

                   Respondent and Appellee.

       ORDER GRANTING APPELLANT’S SECOND EXTENSION


      Upon consideration of Appellant’s motion for extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time
until November 1, 2022, to file Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                       September 30 2022